Case: 22-1196    Document: 33    Page: 1    Filed: 09/08/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

 LARRY GOLDEN, DBA ATPG TECHNOLOGY, LLC,
             Plaintiff-Appellant

                            v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2022-1196
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:13-cv-00307-EGB, Senior Judge Eric G. Bruggink.
                  ______________________

                Decided: September 8, 2022
                  ______________________

    LARRY GOLDEN, Greenville, SC, pro se.

     GRANT DREWS JOHNSON, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, for defendant-appellee. Also repre-
 sented by BRIAN M. BOYNTON, GARY LEE HAUSKEN.
                 ______________________

     Before DYK, TARANTO, and STOLL, Circuit Judges.
 PER CURIAM
Case: 22-1196    Document: 33     Page: 2    Filed: 09/08/2022




 2                                              GOLDEN   v. US



     Larry Golden appeals an order of the United States
 Court of Federal Claims (“Claims Court”) dismissing his
 patent infringement claims against the United States
 (“government”). We affirm.
                        BACKGROUND
     Mr. Golden owns a family of patents concerning a sys-
 tem for locking, unlocking, or disabling a lock upon the de-
 tection of chemical, radiological, and biological hazards. 1
 In May 2013, Mr. Golden brought suit against the govern-
 ment under 28 U.S.C. § 1498(a), alleging that the Depart-
 ment of Homeland Security infringed his patents by
 soliciting proposals for the development of cellular devices
 through its “Cell-All” initiative. Mr. Golden claims that he
 responded to the solicitation along with cell phone manu-
 facturers such as Apple and Samsung. The Claims Court
 interpreted Mr. Golden’s complaint to allege that the gov-
 ernment “continues to fund development of these devices
 to this day,” and that through its efforts, it has “caused
 other manufacturers to develop, produce, and commercial-
 ize devices, such as cell phones, that infringe on [Mr.
 Golden’s] patents.” Golden v. United States, No. 13-307C,
 at 2 (Fed. Cl. Nov. 10, 2021). Over the next eight years,
 Mr. Golden repeatedly amended his complaint to include
 additional patent claims and to accuse additional devices
 manufactured by third parties, allegedly at the govern-
 ment’s behest.
     On March 29, 2021, the Claims Court issued a sched-
 uling order directing the parties to proceed with claim con-
 struction based on Mr. Goldin’s sixth amended complaint.
 The scheduling order directed Mr. Golden to “file [his]



     1  The patents and claims now at issue in this case
 are U.S. Patent Nos. 7,385,497 (claim 1); 8,106,752 (claim
 10); 9,096,189 (claim 1); 9,589,439 (claim 23); and
 10,163,287 (claim 5).
Case: 22-1196     Document: 33     Page: 3    Filed: 09/08/2022




 GOLDEN   v. US                                              3



 preliminary disclosure of infringement contentions (via e-
 mail, not by filing with the court) (Patent Rule 4) on or be-
 fore May 7, 2021.” Supp. App’x 1181. The Claims Court’s
 rules require:
     (c) a chart identifying where each element of each
     asserted claim is found within each accused prod-
     uct, process, or method, including the name and
     model number, if known;
 Fed. Cl. Pat. R. 4 (emphasis added).
     Mr. Golden timely filed his preliminary infringement
 contentions. The government moved to strike these con-
 tentions as deficient and to dismiss the case in its entirety,
 arguing that Mr. Golden failed to identify where at least
 two claimed elements were found in the accused devices as
 required under the Claims Court’s patent rules: sensors for
 hazardous materials and locking mechanisms. The Claims
 Court agreed with the government that Mr. Golden’s con-
 tentions failed to identify where these claim limitations
 were found in the accused products. The Claims Court
 granted the government’s motion to strike but gave Mr.
 Golden an opportunity to resubmit infringement conten-
 tions that would comply with the court’s rules.
     Mr. Golden filed revised contentions in August 2021.
 The government again moved to strike and dismiss, argu-
 ing that Mr. Golden failed to correct the previously-identi-
 fied deficiencies. The Claims Court agreed and dismissed
 the complaint pursuant to Rule 41(b) of the Rules of the
 Claims Court (“RCFC”) for failure to comply with a court
 order. Mr. Golden appeals. We have jurisdiction under 28
 U.S.C. § 1295(a)(3).
                         DISCUSSION
     We review the Claims Court’s dismissal of a case pur-
 suant to RCFC 41(b) for an abuse of discretion. Claude E.
 Atkins Enters., Inc. v. United States, 899 F.2d 1180, 1183
 (Fed. Cir. 1990). “[T]he trial court’s exercise of discretion
Case: 22-1196    Document: 33      Page: 4    Filed: 09/08/2022




 4                                               GOLDEN   v. US



 will not be disturbed on appeal unless upon a weighing of
 relevant factors we are left with a definite and firm convic-
 tion that the court below committed a clear error of judg-
 ment.” Id. (internal quotations and citations omitted).
     The court’s scheduling order required Mr. Golden to file
 his preliminary disclosure of infringement contentions in
 compliance with Patent Rule 4 of the Claims Court. In
 turn, Patent Rule 4 required Mr. Golden to prepare “a chart
 identifying where each element of each asserted claim is
 found within each accused product, process, or method.”
 Supp. App’x 1004. Despite having eight years to develop
 his case and two chances to provide infringement conten-
 tions compliant with Patent Rule 4, Mr. Golden failed to
 identify in the accused products at least two key elements
 claimed in his patents: the sensor and locking limitations. 2
     On appeal, Mr. Golden does not argue that the accused
 Apple and Google devices themselves include the sensor
 and locking limitations. Instead, he argues that the Claims
 Court overlooked other devices—“the sensors and detectors
 of the Cell-All third-party contractors (NASA, Qualcomm,
 Seacoast, Rhevision, and Synkera)”—and that the Claims
 Court erred in “[f]ail[ing] to consider sensors and detectors


     2    The Claims Court expressly identified deficiencies
 regarding both the sensor and locking limitations in Mr.
 Golden’s contentions for claim 1 of the ’497 patent, claim
 10 of the ’752 patent, claim 23 of the ’439 patent, and claim
 5 of the ’287 patent. Golden v. United States, No. 13-307C,
 at 7-11 (Fed. Cl. Nov. 10, 2021). The only other asserted
 claim remaining in the case is claim 1 of the ’189 patent.
 While the Claims Court did not address that claim ex-
 pressly, the Claims Court identified deficiencies in the in-
 fringement contentions with respect to the locking
 limitation for claim 2 of the ’189 patent, id. at 9–10, and
 Mr. Golden has not argued to us that claim 1 is materially
 different from claim 2 regarding those deficiencies.
Case: 22-1196     Document: 33   Page: 5   Filed: 09/08/2022




 GOLDEN   v. US                                          5



 that are not ‘native’ to the manufacture of Apple and Sam-
 sung products.” Appellant’s Br. 2. Mr. Golden failed to
 even mention some of these other devices in his infringe-
 ment contentions, and more importantly, he does not allege
 that these devices have actually been combined by the gov-
 ernment (or contractors acting on its behalf) with the ac-
 cused devices into a device or system that would infringe
 his asserted patent claims. Thus, Mr. Golden has not
 shown that the Claims Court erred in its decision. We have
 considered Mr. Golden’s remaining arguments and find
 them unpersuasive.
                       AFFIRMED